TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00016-CV


   Barry Rinke, Lori Helmers, Jimmy Mansour, Virginia Liverman, Brian Liverman,
      Tracy Bethel, Danner Bethel, Kasha Bartholomew, Rob Wendt, Pat Haragan,
      Mary Haragan, Kelly Redding, Scott Redding, Alan Howry, Catherine Howry,
 Debbie Esterak, Heath Esterak, Jennifer Hartmann, Stephanie Kinchloe, Sarah Baker,
Kerri Gerri, Angela Benkendorfer, Scott Benkendorfer, Josiah Sternfeld, Sheena Sternfeld,
          Claire Brickman, Mike Meroney, and Shannon Meroney, Appellants

                                               v.

                            Hyde Park Baptist Church, Appellee


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-21-003934, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellants’ Motion

Filed: June 17, 2022